Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life Insurance Company: We consent to the use of our reports with respect to Nationwide Variable Account –II dated March 9, 2011 and Nationwide Life Insurance Company and subsidiaries dated March 1, 2011, included herein, and to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information (FileNo.333-104512) on Form N-4.Our report for Nationwide Life Insurance Company and subsidiaries refers to the Company’s change in its method of evaluating other-than-temporary impairments of debt securities due to the adoption of new accounting requirements issued by the FASB, as of January 1, 2009. /s/ KPMG LLP Columbus, Ohio April 11, 2011
